Order filed September 18, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00888-CR
                                   ____________

                      JARMONE TYRIC ADAMS, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 176th District Court
                               Harris County, Texas
                          Trial Court Cause No. 1272904


                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)
and 34.6(g)(2), that it must inspect the original of States exhibit 1, a DVD and States
exhibit 2, a DVD.
       The clerk of the 176th District Court is directed to deliver to the Clerk of this court
the original of States exhibit 1, a DVD and States exhibit 2, a DVD, on or before
September 27, 2012. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of States exhibit 1, a DVD and
States exhibit 2, a DVD, to the clerk of the 176th District Court.



                                                    PER CURIAM